UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. ) The Westaim Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 956909105 (CUSIP Number) November 27, 2008 (Date of Event Which Requires Filing of this Statement) Goodwood Inc. 212 King Street West, Suite 201 Toronto, Ontario, Canada M5H 1K5 Telephone: (416) 203-2022 Attn: Peter H. Puccetti with a copy to: Hughes Hubbard & Reed LLP One Battery Park Plaza New York, NY10004 Telephone:(212) 837-6000 Attn:Gary J. Simon (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box£ . SCHEDULE 13D CUSIP No. 956909105 Page2of 14 1 NAME OF REPORTING PERSONS 1354037 Ontario Inc. S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (Intentionally Omitted) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Ontario, Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 18,657,000 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 18,657,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORT 18,657,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 19.8% 14 TYPE OF REPORTING PERSON* CO SCHEDULE 13D CUSIP No. 956909105 Page3of 14 1 NAME OF REPORTING PERSONS Goodwood Inc. S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (Intentionally Omitted) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Ontario, Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 18,657,000 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 18,657,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 18,657,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 19.8% 14 TYPE OF REPORTING PERSON* IA SCHEDULE 13D CUSIP No. 956909105 Page4of 14 1 NAME OF REPORTING PERSONS Goodwood Fund S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (Intentionally Omitted) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 9,975,800 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 9,975,800 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 9,975,800 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.6% 14 TYPE OF REPORTING PERSON* IV SCHEDULE 13D CUSIP No. 956909105 Page5of 14 1 NAME OF REPORTING PERSONS The Goodwood Capital Fund S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (Intentionally Omitted) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 2,302,200 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 2,302,200 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,302,200 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.4% 14 TYPE OF REPORTING PERSON* IV SCHEDULE 13D CUSIP No. 956909105 Page6of 14 1 NAME OF REPORTING PERSONS Arrow Goodwood Fund S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (Intentionally Omitted) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 2,957,800 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 2,957,800 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,957,800 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.1% 14 TYPE OF REPORTING PERSON* IV SCHEDULE 13D CUSIP No. 956909105 Page7of 14 1 NAME OF REPORTING PERSONS Goodwood Fund 2.0 Ltd. S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (Intentionally Omitted) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 3,421,200 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 3,421,200 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,421,200 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.6% 14 TYPE OF REPORTING PERSON* IV SCHEDULE 13D CUSIP No. 956909105 Page8of 14 1 NAME OF REPORTING PERSONS Peter H. Puccetti S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (Intentionally Omitted) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)£ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 18,657,000 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 18,657,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 18,657,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 19.8% 14 TYPE OF REPORTING PERSON* IN SCHEDULE 13D CUSIP No. 956909105 Page9of 14 1 NAME OF REPORTING PERSONS J. Cameron MacDonald S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (Intentionally Omitted) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 18,657,000 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 18,657,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 18,657,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 19.8% 14 TYPE OF REPORTING PERSON* IN SCHEDULE 13D CUSIP No. 956909105 Page10of 14 Item 1. Security and Issuer (a) Name of Issuer: The Westaim Corporation (b) Address of Issuer's Principal Executive Offices: 144-4th Avenue, S.W., Suite 1010 Calgary, Alberta, Canada T2P 3N4 (c) Class of Security Common Stock Item 2. Identity and Background (a) Name of Person Filing: This statement is being filed by (i) Goodwood Fund (“Goodwood Fund”) with respect to shares of common stock (the “Shares”or the “Common Stock”) of the Issuer beneficially owned by it; (ii) Arrow Goodwood Fund (“Arrow”) with respect to Shares beneficially owned by it; (iii) The Goodwood Capital Fund (“Capital Fund”) with respect to Shares beneficially owned by it; (iv) Goodwood Fund 2.0 Ltd. (“2.0”) with respect to Shares beneficially owned by it; (v)Goodwood Inc. (“Goodwood Inc.”) with respect to Shares beneficially owned by Goodwood Fund, Arrow, Capital Fund and 2.0; (vi) 1354037 Ontario Inc. (“Ontario”) with respect to Shares beneficially owned by Goodwood Inc.; (vii) Peter H. Puccetti (“Puccetti”) with respect to Shares beneficially owned by Ontario and (viii) J.
